Citation Nr: 1748688	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-34 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his father, and his sister


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The probative evidence of record demonstrates that it is at least as likely as not that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA will grant TDIU when the evidence shows that a veteran is precluded by    reason of a service-connected disability or disabilities from securing or following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether    the veteran is unemployed or has difficulty obtaining employment, but whether    the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran     is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Throughout the appeal period, service connection has been in effect for status post pseudarthrosis of L3-L4, evaluated as 40 percent disabling; coronary artery disease (CAD), evaluated as 30 percent disabling; bilateral lower extremity radiculopathy, evaluated as 10 percent disabling for each leg; and residuals of a fracture of the right fifth toe, evaluated as noncompensably disabling.  The Veteran's combined disability rating is 70 percent. Thus, the schedular criteria for TDIU have been met throughout the period under review.  

The record shows that the highest level of education attained by the Veteran is a high school diploma and a few community college courses.  During service, the Veteran's military occupational specialty was a munitions maintenance specialist.  After service, the Veteran worked as a carpenter, welder, construction worker, horse 
groomer, and groundskeeper.  The record shows that the Veteran last worked as        a part-time groundskeeper at an apartment community in October 1999. A letter from the Veteran's former employer indicates that although the Veteran wanted        to continue working, he was forced to retire because he could no longer engage in      the prolonged standing, walking, and lifting required for the job.

Upon review of the record, the Board finds that the probative evidence of record demonstrates it is at least as likely as not that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience. The record shows that     the Veteran's low back disability and lower extremity radiculopathy have resulted       in pain and numbness in the legs, which worsened with prolonged sitting, standing, and walking.  His CAD has resulted in episodes of dyspnea, dizziness, diaphoresis, shortness of breath, and fatigue upon moderate exertion.  A September 2011 VA examination report shows that the Veteran was only able to walk for about five to10 minutes at a time, stand for about 15 to 30 minutes at a time, and sit for about 30 to 60 minutes at a time.  The examiner indicated that the Veteran required breaks to change positions after about 15 to 30 minutes of activity and could not lift more than 25 pounds.  However, the examiner indicated that the Veteran had full usage of his  upper extremities and could engage in seated activities.  In an October 2016 letter,   the Veteran's VA primary care physician opined that the Veteran's progressive       pain in his back and legs would make it very difficult for him to maintain gainful employment, as even sitting for long periods of time caused discomfort.  Given the Veteran's limitations on standing, walking, lifting, and sitting and lack of experience or training for sedentary work, and after resolving all doubt in the Veteran's favor, the Board finds that TDIU is warranted.  



ORDER

A TDIU is granted, subject to the laws and regulations governing the payment of VA monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


